    Case 1:17-cr-20753-TLL-PTM ECF No. 45, PageID.249 Filed 02/03/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
v.                                                             Case No. 17-CR-20753
                                                               Honorable Thomas L. Ludington
JOSPEH GERALD SMITH,

                  Defendant.
_______________________________________/

         ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

         On February 1, 2018, Defendant Joseph Gerald Smith pled guilty to one count of

distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). ECF No. 20. On

June 8, 2018, Defendant was sentenced to 77 months imprisonment. ECF No. 27. On July 9, 2020,

Defendant filed a pro se motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A),

citing the novel coronavirus (“COVID-19”) pandemic and his medical conditions, which include

coronary artery disease, ischemic cardiomyopathy, and hypertension.1 ECF No. 28. Defendant also

filed two motions to file his medical history in support of the Motion. ECF Nos. 33, 36. On

September 10, 2020, the Motion for Compassionate Release was denied. ECF No. 32. Shortly

thereafter, Defendant’s remaining motions regarding his medical history were denied as moot.

ECF No. 34, 37. Defendant moved for reconsideration on September 21, 2020. ECF No. 38. Due

to mailing delays, the Motion for Reconsideration was not docketed until October 17, 2020.

         Given the recent COVID-19 outbreak at FMC Lexington and changes in governing law,

Plaintiff, the United States of America (the “Government”), was directed on January 22, 2021 to


1
  The CDC states that persons suffering from coronary artery disease “are at an increased risk of severe
illness from the virus that causes COVID-19.” See People With Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
[https://perma.cc/GCU3-WVYS] (last visited Feb. 1, 2021).
Case 1:17-cr-20753-TLL-PTM ECF No. 45, PageID.250 Filed 02/03/21 Page 2 of 4




respond to the Motion for Reconsideration. ECF No. 40. The Government responded on January

27, 2021, maintaining that this Court’s original denial of compassionate release remains valid.

ECF No. 41. Importantly, the Government also represented that “updated BOP medical records

indicate that [Defendant] was administered his first dose of the COVID-19 vaccine on January 5,

2021.” Id. at PageID.241. The Government concludes that “by the time the Court reads the

[G]overnment’s brief, it is likely that [Defendant] will have already received his second and final

dose.” Id. The Government was directed to file the medical records in question under seal and did

so on February 1, 2021. ECF Nos. 42, 43. For reasons stated below, Defendant’s Motion for

Reconsideration will be denied.

                                                  I.

       Pursuant to Local Rule 7.1(h), a party can file a motion for reconsideration of a previous

order. A motion for reconsideration will be granted if the moving party shows “(1) a palpable

defect, (2) the defect misled the court and the parties, and (3) that correcting the defect will result

in a different disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d

731, 733–34 (E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(h)(3)). A “palpable defect” is

“obvious, clear, unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v.

Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997)). “[T]he Court will not grant

motions for rehearing or reconsideration that merely present the same issues ruled upon by the

Court, either expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3); see also Bowens

v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015). Furthermore,

“[i]t is well-settled that parties cannot use a motion for reconsideration to raise new legal

arguments that could have been raised before a judgment was issued.” Bank of Ann Arbor v.

Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).



                                                 -2-
    Case 1:17-cr-20753-TLL-PTM ECF No. 45, PageID.251 Filed 02/03/21 Page 3 of 4




                                                  II.

         As explained in the Order Directing the Government to Respond, there have been two

notable developments since Defendant’s Motion for Reconsideration was docketed.

         First, the Sixth Circuit’s recent decisions in United States v. Jones, 980 F.3d 1098 (6th Cir.

2020), and United States v. Elias, 984 F.3d 516 (6th Cir. 2021), have transformed how courts of

this circuit address compassionate release motions. In sum, district courts are no longer confined

to the considerations outlined in the policy commentary when deciding if a defendant’s request is

extraordinary and compelling, such as whether an inmate suffers from a “terminal illness” or

“serious physical or medical condition.” See Elias, 984 F.3d at 519. District courts now have the

“full discretion to define ‘extraordinary and compelling’ without consulting the policy statement

§ 1B1.13.” Jones, 980 F.3d at 1111.

         Second, Federal Medical Center, Lexington (“FMC Lexington”), where Defendant is

currently housed, has become the center of a new COVID-19 outbreak. The facility is currently

reporting 18 active infections among inmates and five among staff.2 See COVID-19, BOP,

https://www.bop.gov/coronavirus/ [https://perma.cc/6V9Y-5HBC] (last visited Feb. 1, 2021).

         The question here is whether these developments warrant a different disposition of

Defendant’s Motion for Compassionate Release. They do not because of a third notable

development. The medical records filed by the Government reflect that Defendant was recently

administered two doses of the Moderna COVID-19 vaccine. ECF No. 43. The second dose was

administered on February 1, 2021. Id. According to the CDC, the Moderna vaccine is exceptionally

safe and effective, preventing 94.1% of infections in clinical trials. See Information About the



2
 While still significant, the infection numbers at FMC Lexington have improved substantially since the
Order Directing the Government to Respond was entered. See ECF No. 40 at PageID.236 (reporting “439
active infections among inmates and 11 among staff”).

                                                 -3-
Case 1:17-cr-20753-TLL-PTM ECF No. 45, PageID.252 Filed 02/03/21 Page 4 of 4




Moderna        COVID-19           Vaccine,              CDC,             https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/different-vaccines/Moderna.html [https://perma.cc/6256-8TP8] (last visited Feb. 1,

2021). Accordingly, absent some shift in the scientific consensus, Defendant’s vaccination against

COVID-19 precludes the argument that his susceptibility to the disease is “extraordinary and

compelling” for purposes of § 3582(c)(1)(A). The Motion for Reconsideration will be denied.

                                                         III.

       Accordingly, it is ORDERED that Defendant’s Motion for Reconsideration, ECF No. 38,

is DENIED WITH PREJUDICE.

Dated: February 3, 2021                                                      s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Joseph
                        Gerald Smith #56224-039, LEXINGTON FEDERAL MEDICAL
                        CENTER, Inmate Mail/Parcels, P.O. BOX 14500, LEXINGTON, KY
                        40512 by first class U.S. mail on February 3, 2021.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -4-
